Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-7 of H. Zheng et al., US 16/625,840 (May 9, 2018) are pending.  Claims 4-7 the non-elected invention/species stand withdrawn from consideration.  Claims 1-3 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-5, with traverse in the Reply to Restriction Requirement filed on October 30, 2020, is acknowledged.  Claims 6 and 7 to the non-elected invention of Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse, the following species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1-3 read on the elected species.  The elected species was searched, but art was not found that anticipated or rendered it obvious.  The elected species is considered free of the art of record.  
FINAL.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

M. Trisha et al., European Journal of Organic Chemistry, 7334-7343 (2015) (“Trisha”)

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Trisha et al., European Journal of Organic Chemistry, 7334-7343 (2015) (“Trisha”).  Trisha discloses a study contrasting reactivity of carbon disulfide (CS2) with cyclic versus acyclic amidines.  Trisha at Abstract.  Trisha teaches compound RN 106508-77-4 depicted below, in “organic salt form”.  Trisha at page 7335, col. 1 (Scheme 2).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




It is noted that instant claim 1 recites the following product-by-process limitation “formed by organic compounds with basic moiety and hydrogen sulfide”.  However, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  

Respecting instant claim 2, the instant specification does specifically define “pharmacological compound”.  In this regard, the “organic compound” of prior art compound RN 106508-77-4 is DBU (1,8-diazabicyclo-[5,4,0]-undec-7-ene).  Trisha at page 7335, col. 1. And DBU is broadly and reasonably interpreted as falling within the genus of “pharmacological compounds possessing physiological and/or pharmacological activities”.  For example, J. Wang et al., 272 International Journal of Pharmaceutics, 129-135 (2004) teaches that co-encapsulation of Vitamin K3 (VK3) and DBU into PEG-DSPE micelles resulted in synergistic anticancer effects against both murine and human cancer cells in vitro.  Wang at Abstract; Wang at page 134, col. 1.  Wang’s study involving the anticancer application of DBU is broadly and reasonably interpreted to meet the subject instant claim 2 recitation of “pharmacological compounds possessing physiological and/or pharmacological activities”.  

Respecting instant claim 3, compound RN 106508-77-4 is an “amidine”.  

In view of the foregoing, the above Trisha compound meets each and every limitation of instant claims 1-3, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1).  


M. Achterhof et al., 53 Journal of the American Chemical Society, 2682-2688 (1931) (“Achterhof”)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Achterhof et al., 53 Journal of the American Chemical Society, 2682-2688 (1931) (“Achterhof”).  Achterhof teaches preparation of amine hydrosulfides (that anticipate instant claim 1) by reaction of an amine and hydrogen sulfide.   

For a listing of amine hydrosulfides prepared by Achterhof, see Table 1, page 2687, as indexed from Achterhof by CAS, see CAS Abstract and Indexed Compounds M. Achterhof et al., 53 Journal of the American Chemical Society, 2682-2688 (1931).

For example, Achterhof discloses the following compound was prepared by reaction of butyl amine with hydrogen sulfide.  Achterhof at page 2685 et seq. (experimental), 9th listed compound of Table 1, page 2687.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Achterhof does not explicitly state that the amine hydrosulfides are in “organic salt form” as instantly claimed.  However, because Achterhof teaches the same reactants as the instant specification (reaction of the amine/nitrogen compound with hydrogen sulfide) the Achterhof compounds are considered to meet this claim limitation.  MPEP § 2112 (I)-(III).  In this regard, the instant specification (at page 2, lines 25-28) teaches:

Since hydrogen sulfide is an acidic component, the organic compound molecules capable of forming salts with H2S need have corresponding basic moiety, and the stronger the alkaline, the more stable the formed salt.

1R2R3)N, which genus encompasses the Achterhof compounds.  

Further, based on the Achterhof’s preparation method as discussed above, the Achterhof compounds meet the instant claim 1 recitation of “formed by organic compounds with basic moiety and hydrogen sulfide”.  In view of the foregoing, Achterhof teaches compounds that anticipate instant claim 1, which is therefore unpatentable pursuant to 35 U.S.C. 102(a)(1).  

CAS Abstract CAS Registry No. RN 1173600-12-8 (2009)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract CAS Registry No. RN 1173600-12-8 (2009).  This reference discloses the following compound was offered for sale by Ambinter in 2009.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


This compound is disclosed within the references as a salt and clearly falls within the scope of instant claim 1.  It is noted that instant claim 1 recites the following product-by-process limitation “formed by organic compounds with basic moiety and hydrogen sulfide”.  However, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622